Citation Nr: 1602559	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to July 21, 2010, for right eye disability with anatomical loss and history of pseudophakia, pseudophakic corneal edema, glaucoma, chorioretinal scarring, and optic atrophy.  


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The Veteran served on active duty from December 1952 to October 1954 and from January 1955 to May 1956.

This case initially came before the Board of Veterans' Appeals (Board) from July 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2008 the RO granted service connection for a right eye disability and assigned a 30 percent disability rating effective September 16, 1999.  In December 2009, the RO granted entitlement to a TDIU, effective December 7, 2007.

In a rating decision of March 2011, the RO granted a 100 percent disability rating for the service connected right eye disability, effective July 21, 2010.  While the 100 percent rating is a full grant of benefits, this is only effective July 21, 2010.  The Veteran has not indicated he does not wish to continue with the appeal of the disability rating assigned prior to July 21, 2010.  Therefore, the issue of the disability rating assigned to the right eye disability prior to July 21, 2010, continues on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

This matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in September 2013, at which time the Board also granted an earlier effective date of September 16, 1999, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 decision, the Board remanded this matter to the AOJ pursuant to VA's duty to assist in order to obtain private treatment records identified by the Veteran and deemed necessary to the claim.  See 38 C.F.R. § 3.159 (2015).  Specifically, in March 2013, the Veteran submitted two VA Forms 21-4142,  Authorization and Consent to Release Information, with the names of physicians who treated him and the dates of treatment for the service connected right eye disability.  A review of the claim file shows these records had not been obtained.  In addition, the Veteran had submitted statements from Dr. Duffey in September 2006 and Dr. Faulkner in May 2004, however, medical records from these providers were not obtained.  The RO was directed to attempt to obtain these records and associate them with the claim file.

In the interim, the RO sent a letter to the Veteran, with a copy to his attorney, explaining that original VA Form 21-4142's for Dr. Semple, Dr. Vick, Dr. Faulkner, Dr. Goen and Dr. Duffey had expired and asking that he complete and return an enclosed VA Form 21-4142 for each health care provider so that VA could obtain treatment information.  He was informed that he may want to obtain and send the information himself.  

In November 2014, the Veteran's attorney sent a letter asking that the grant of earlier effective date for TDIU be immediately implemented.  She also stated that the Veteran did not have additional evidence to submit.  The next month, the RO implemented the TDIU grant of benefits and inadvertently failed to withhold attorney fees for the attorney.  This resulted in an overpayment issue.  The attorney has withdrawn as the Veteran's VA representative, and the Veteran is now unrepresented.

In light of the above, the Board finds that there may have been a lack of clarity as to the completeness of the record for issue on appeal for the Veteran, and an additional attempt should be made to request that the Veteran re-submit the expired VA Form 21-4142's and to attempt to obtain the records deemed potentially relevant and necessary to his claim that is still pending before the Board.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek to obtain and associate with the virtual claim file, the treatment records from the physicians identified by the Veteran in the two March 2013 VA Forms 21-4142, Drs. Semple, Vick and Goen, for the time frames specified, for treatment of the service connected right eye disability. 

The RO should also request that the Veteran provide or authorize the release of medical records from Dr. Duffey and Dr. Faulkner, as well as any additional relevant medical records that have not yet been obtained. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the development requested above, and after undertaking any other development it deems necessary, the RO should review all the evidence of record and readjudicate the Veteran's increased rating claim for the right eye disability.  If the claim is denied, in whole or in part, the RO should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




